DETAILED ACTION
This action is responsive to communications filed on February 2, 2022. 
Claims 1, 3, 4, 6, 8, and 9 are pending in the case. 
Claims 1 and 6 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1, 3, 4, 6, and 9 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
Regarding claims 1 and 6, the claimed invention is directed to a system and method for word extraction assistance. More specifically, the claimed invention includes classifying the plurality of documents stored in the document archive according to one or more document identification rules, to identify a set of documents having a given classification, comparing predetermined words included in a document from the set of documents having the given classification and contained in the document archive with the dictionary, wherein the predetermined words are selected by a user. Further, the claimed invention includes generating candidate-for-structured-data related to relations between predetermined words selected by the user and the dictionary, wherein generating the candidate-for-structured-data comprises: extracting, from the document archive, the set of documents that each contain a set of words selected by a user, and applying, for each of the set of documents, a respective algorithm from a plurality of algorithms specific to a respective document of the set of documents to generate candidates-for-structured-data. Further, the 
Relevant prior art of record includes Murakami et al., US Patent Application Publication no. US 2004/0181759 (“Murakami”). Murakami teaches a system capable of dynamically generating an optimum thesaurus for a document to which the thesaurus is to be applied. Para. 0015. Further, whether the candidate synonyms in the second set are appropriate synonyms of the object word is determined according to a predetermined criterion, and words matching words in the second set which have not been determined to be the synonyms are removed from the candidate synonyms in the first set. Para. 0016. Further, when the candidate synonyms of the object word are generated, the document data itself in which the object word is used is utilized as a corpus. Para. 0017. The candidate synonyms (first set) generated by this processing include noises (antonyms and other words which are not synonyms) which are originally not synonyms but slip in because the Id.
Murakami, alone or in combination with other prior art of record, fails to teach or fairly suggest classifying the plurality of documents stored in the document archive according to one or more document identification rules, to identify a set of documents having a given classification, comparing predetermined words included in a document from the set of documents having the given classification and contained in the document archive with the dictionary, wherein the predetermined words are selected by a user, generating candidate-for-structured-data related to relations between predetermined words selected by the user and the dictionary, wherein generating the candidate-for-structured-data comprises: extracting, from the document archive, the set of documents that each contain a set of words selected by a user, and applying, for each of the set of documents, a respective algorithm from a plurality of algorithms specific to a respective document of the set of documents to generate candidates-for-structured-data, computing a probability of the candidate-for-structured-data related to the relations between the predetermined words selected by the user and the dictionary based on a plurality of features included in the document, the plurality of features comprising a first word included in the document, a second word included in the document, and a number of words between the first word and the second word, and comparing the plurality of features included in the document with machine-learning data to compute the probability, applying a predetermined threshold to the computed probability to determine  whether the candidate-for-structed data is related to the predetermined word selected by the user, and 
Accordingly, the recited subject matter of claims 1 and 6 is allowable.

Regarding claims 3, 4, 8, and 9, these claims depend from claim(s) 1 and 6 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
Gupta et al., Summarizing Text by Ranking Text Units According to Shallow Linguistic Features, 2011, ICACT, pp. 1620-1625; 
Park et al, Automatic Glossary Extraction: Beyond Terminology Identification, 2002, IBM, 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176